Citation Nr: 1736306	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease. 

3.  Entitlement to service connection for a left shoulder disorder, to include joint muscle pain and spasms as due to undiagnosed illness.

4.   Entitlement to service connection for fatigue, to include as due to undiagnosed illness.

5.  Entitlement to service connection for shortness of breath, to include as due to undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal (GI) problems, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a right ankle condition.

8.   Entitlement to service connection for a left ankle condition.

9.  Entitlement to service connection for a right shoulder condition.

10.  Entitlement to service connection for an acquired psychiatric disorder other than depression to include anxiety and posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for insomnia.

13.  Entitlement to service connection for allergic conjunctivitis.

14.  Entitlement to service connection for left foot arthritis.

15.  Entitlement to service connection for right foot arthritis.

16.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability of arteriosclerotic cardiovascular disease.

17.  Service connection for right hip condition, to include as secondary to the service-connected right knee disability.

18.  Entitlement to a disability rating for mechanical low back pain, degeneration lumbosacral intervertebral disc mechanical low back pain with associated muscle spasm, in excess of 20 percent disabling prior to December 21, 2007, and in excess of 40 percent disabling thereafter.

19.  Entitlement to an initial disability rating for arteriosclerotic cardiovascular disease in excess of 10 percent disabling prior to August 1, 2006 and in excess of 30 percent disabling from January 1, 2007. 

20.  Entitlement to a disability rating for hypertension in excess of 10 percent.

21.  Entitlement to an initial disability rating for chondromalacia, right knee with early degenerative narrowing of the medical compartment (claimed as right knee condition), in excess of 10 percent disabling prior to December 13, 2013, and starting March 1, 2014.

22.  Entitlement to an initial compensable disability rating for scars prior to December 8, 2010, and entitlement to disability ratings in excess of 20 percent disabling from December 8, 2010 to December 13, 2013, and in excess of 30 percent thereafter.

23.  Entitlement to an initial compensable disability evaluation for erectile dysfunction (ED). 

24.  Entitlement to an initial disability rating for depression in excess of 10 percent disabling prior to March 19, 2010 and in excess of 30 percent disabling from March 19, 2010 to June 6, 2013, and in excess of 70 percent thereafter. 

25.  Entitlement to an earlier effective date prior to December 3, 2007 for the grant of service connection for depression. 

26.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), located in Jackson, Mississippi.

The Board notes that the Veteran perfected appeals in June 2006 (increased ratings for mechanical low back pain, arteriosclerotic cardiovascular disease, and hypertension, service connection for joint muscle pain, specifically left shoulder, fatigue, shortness of breath, and gastrointestinal problems), January 2011 (service connection for right ankle disorder, left ankle disorder, left knee disorder, and right shoulder disorders), January 2011 (increased ratings for depression, scars, and right knee, and service connection for anxiety, PTSD, headaches, insomnia, allergic conjunctivitis, left foot arthritis, right foot arthritis, left shoulder disorder, and earlier effective date for the grant of service connection for depression), and July 2016 (increased ratings for depression and erectile dysfunction, service connection for sleep apnea and right hip disorders, and TDIU). 

Although certified to the Board, the Board notes that the claim for an additional period of temporary total evaluation beyond January 1, 2007 following coronary artery bypass graft was not perfected after the May 2008 statement of the case, as such, the claim is not on appeal. 

In a June 2006 substantive appeal, the Veteran requested a Board videoconference hearing.  In a January 2011 substantive appeal, the Veteran requested a Travel Board hearing.  In a January 2011 letter, the Veteran's representative withdrew the Veteran's requests for hearings and stated he wished the appeals sent to the Board as soon as possible.  In a July 2016 substantive appeal, the Veteran requested a Board videoconference hearing.  In an August 2016 letter, the Veteran stated he was withdrawing his request for a Board hearing.  The Board finds the Veteran withdrew his hearing requests.  

The issues of service connection for a left knee disorder, left shoulder disorder, fatigue, GI, acquired psychiatric disorder other than depression, headaches, insomnia, allergic conjunctivitis, left foot arthritis, and right foot arthritis, and increased ratings for mechanical low back pain, arteriosclerotic cardiovascular disease, right knee chondromalacia, scars, and an earlier effective date for service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claims for increased ratings for depression and hypertension, service connection for sleep apnea and a right hip disorder, and TDIU is requested.

2.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claims for service connection for right ankle, left ankle, and right shoulder disorders is requested.

3.  A March 1993 rating decision previously considered and denied service connection for left knee disorder.

4.  An April 1996 rating decision denied the claim for entitlement to service connection for a left knee disorder to include degenerative joint disease finding new and material evidence had not been submitted to reopen he claim.

5.  The evidence received since the April 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

6.  The Veteran has no deformity of the penis.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal for an increased rating for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal for service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal for service connection for a right hip disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal for TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of an appeal for service connection for a right ankle disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of an appeal for service connection for a left ankle disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of an appeal for service connection for a right shoulder disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The April 1996 rating decision, which denied service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2016). 

10.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).

11.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claims for increased ratings for depression and hypertension and service connection for right ankle, left ankle, and right shoulder disorders and, hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

The Board notes that in the July 2016 letter, the Veteran specified he wished to withdraw his claim for an increased rating for ED.  However, in a subsequent August 2016 letter, the Veteran stated he wished to keep his claim for ED on appeal.  As such, the claim has not been withdrawn.  


II.  Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA satisfied its duty to notify by a letter sent to the Veteran in October 2011, prior to adjudication of his claim.  Thus, no additional notice is required.

In this decision, the Board reopens the claim for service connection for a left knee disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary as to this issue.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The Veteran was provided VA examinations for his claim in August 2011 and December 2014.  There is no assertion or indication that any of the VA examinations are inadequate.

As such, the Board will proceed with consideration of the Veteran's appeal.


III.  Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Initially, the Board observes that the Veteran's claim for service connection for a left knee disorder was previously considered and denied by the RO in a rating decisions dated in March 1993.  He submitted a notice of disagreement with the March 1993 decision, and a statement of the case was issued; however, he did not submit a substantive appeal.  The Veteran filed an application to reopen his claim for service connection for a left knee disorder in April 1996.  The RO denied the claim findings new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a left knee disorder as there was no evidence of a nexus between service and the Veteran's diagnosed left knee disorder.  The Veteran was notified of his appellate rights and failed to file a timely notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Evidence submitted since the prior final rating decision includes statements from the Veteran, and VA and private treatment records.  In a June 2017 VA orthopedic note, the examiner noted that if he is avoiding putting weight on one side and he overloads the other, it can result in arthritis.  The examiner noted the Veteran was a paratrooper by profession which involves jumping on the knees and which can cause cartilage damage resulting in arthritis.   

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence suggests the Veteran has a left knee disorder related to active service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for a left knee disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


IV.  Increased Rating 

Rules and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

Analysis

The Veteran was assigned an initial noncompensable rating for erectile dysfunction under Diagnostic Code 7522.  Twenty percent is the sole and maximum schedular rating allowed under Diagnostic Code 7522, which requires evidence of deformity and loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522. 

Footnote to Diagnostic Code 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2016).  SMC has been established for loss of use of a creative organ.

The Veteran asserts he has deformity of the penis and loss of power due to medications prescribed for his service-connected hypertension, coronary artery bypass surgery, and depression.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial compensable rating for ED is not warranted.  Although it is clear the Veteran has loss of power, there is no indication from the evidence of record that the Veteran has a penile deformity during the period on appeal.  During an August 2011 VA examination, the Veteran reported he has tried medications, pumps, and injections.  He stated he is able to have an erection sufficient for penetration and ejaculation, but it does not last.  Upon physical examination, the examiner noted the penis was normal.  During a December 2014 VA examination, the Veteran reported his ED had worsened to the point where he cannot have erections sufficient for penetration or ejaculation.  Upon physical examination, the penis was noted as normal.  Accordingly, the Board finds that the evidence preponderates against finding that the Veteran has a penile deformity during the period on appeal; thus, an initial compensable rating for ED is not warranted.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a right ankle condition is dismissed.

Entitlement to service connection for a left ankle condition is dismissed.

Entitlement to service connection for a right shoulder condition is dismissed.

Entitlement to service connection for sleep apnea is dismissed.

Service connection for right hip condition is dismissed.

Entitlement to a disability rating for hypertension in excess of 10 percent is dismissed.

Entitlement to an initial disability rating for depression in excess of 10 percent disabling prior to March 19, 2010 and in excess of 30 percent disabling from March 19, 2010 to June 6, 2013, and in excess of 70 percent thereafter, is dismissed. 

Entitlement to a TDIU is dismissed. 

New and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder; to that extent the appeal is granted.

Entitlement to a compensable rating for erectile dysfunction is denied.


REMAND

The Veteran asserts he has a left knee disorder either incurred in service or due to service-connected back and right knee disabilities.  In a September 1992 VA examination, the examiner noted a diagnosis of bilateral knee arthralgias with moderate limitations.  In a July 2006 letter, the Veteran's private physician stated that the Veteran had undergone an MRI and a left knee arthroscopy was done in May 2006 with Medial meniscus and patellofemoral arthritis.  The examiner determined the Veteran's left knee disorder is service-related as he had done nothing since service to cause these problems.  However, in a March 2006 VA treatment note, the Veteran reported he works on his feet nearly all day with considerable ambulation throughout the day.  In an April 2007 service treatment record, the Veteran reported pain in his left knee after physical training.  In a July 2008 VA examination report, the examiner stated that there is no evidence of arthritis of knees.  The examiner referred to line of duty investigations dated in April 2007 and September 2008 in which the Veteran complained of knee pain.  The examiner opined it is less likely as not that his left knee complaints are the direct proximate result of any incident or occurrence in service.  In a December 2009 VA examination report, the examiner reviewed the claims file and conducted a physical examination.  The examiner noted that x-ray testing of the spine showed mild degenerative disc disease at L4-L5.  Degenerative disc disease of the lumbar spine does not cause degenerative joint disease possible para meniscal cyst or chondromalacia of the knee.  Therefore it is not as likely as not that his left knee complaints are the direct and proximate result of his service-connected mechanical low back pain.  As noted above, in a June 2017 VA orthopedic note, the examiner noted that if the Veteran is avoiding putting weight on one side and he overloads the other, it can result in arthritis.  The examiner noted the Veteran was a paratrooper by profession which involves jumping on the knees and which can cause cartilage damage resulting in arthritis.  The VA examiners of record failed to provide an opinion whether the Veteran's service-connected right knee and back disorder have aggravated a left knee disorder, to include as due to an antalgic gait on his left knee disorder.  As such, the Board finds a new VA examination is necessary.  

The Board notes that the last supplemental statement of the case (SSOC) on the issues of entitlement to service connection for a left shoulder disorder, fatigue, GI disorder, acquired psychiatric disorder other than depression, headaches, insomnia, allergic conjunctivitis, left foot arthritis, and right foot arthritis, and increased ratings for scars, and an earlier effective date for service connection for depression was in May 2012.  In a May 2015 rating decision, the RO granted service connection for right and left lower extremity radiculopathy and urinary incontinence, and denied increased ratings for a back disability, cardiovascular disease, and right knee osteoarthritis.  The rating decision also erroneously denied reopening claims for service connection fatigue, GI disorder, muscle pains, and insomnia.  As there has been considerable development since these claims were last considered, to include VA treatment records dated through May 2016, the Board finds a remand is necessary to readjudicate these claims. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed left knee disorder that is not already of record, to include any and all treatment since discharge from service.  After securing any necessary authorizations, attempt to obtain and associate those identified treatment records with the claims file.

2.  Thereafter, schedule the Veteran for a VA joints examination to determine the nature and etiology of his left knee disorder.  The entire claims file must be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the reviewer/examiner should offer an opinion addressing whether it is at least as likely as not (i.e., at least a 50 percent probability) that any left knee disorder diagnosed during the appeals period was caused or aggravated (a permanent increase in severity beyond natural progress of the disease) by his service-connected right knee or back disabilities.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


